     Case 1:19-cr-00143-DAD-BAM Document 205 Filed 02/11/21 Page 1 of 3

 1    ANTHONY P. CAPOZZI, CSBN: 068525
      LAW OFFICES OF ANTHONY P. CAPOZZI
 2    1233 W. SHAW AVE., SUITE 102
      FRESNO, CALIFORNIA 93711
 3    PHONE: (559) 221-0200
      FAX: (559) 221-7997
 4    EMAIL: Anthony@capozzilawoffices.com
      www.capozzilawoffices.com
 5
 6    ATTORNEY FOR Defendant,
      MANUEL BARRERA
 7
 8
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                               ******

12    UNITED STATES OF AMERICA,                          Case No.: 1:19-CR-00143 DAD-BAM
13                  Plaintiff,
14                                                       STIPULATION AND ORDER TO
                                                         CONTINUE SENTENCING HEARING
15           v.
16
                                                         Date: April 20, 2021
17    MANUEL BARRERA,                                    Time: 9:00 a.m.
                                                         Courtroom: 5
18                  Defendant.
19
20    TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
             ATTORNEY:
21
22           This case is set for sentencing on April 20, 2021. On May 13, 2020, this Court issued
23    General Order 618, supplementing prior orders issued on March 12, 17, 18, 30, and April 17,
24    2020, addressing COVID-19 and attendant public health advisories. This court declared a judicial
25    emergency on April 9, 2020, pursuant to 18 U.S.C. § 3174, and the Ninth Circuit Judicial
26    Council’s Order of April 16, 2020, continuing this court’s judicial emergency for an additional
27    one-year period and suspending the time limits of 18 U.S.C. § 3161(c) until May 2, 2021.
28

                                                        1
                                 STIPULATION AND ORDER TO CONTINUE SENTENCING
                                       CASE NO.: 1:19-CR-00143-DAD-BAM
     Case 1:19-cr-00143-DAD-BAM Document 205 Filed 02/11/21 Page 2 of 3

 1                                           STIPULATION
 2           Plaintiff United States of America, by and through its counsel of record, and defendant,
 3    by and through defendant’s counsel of record, hereby stipulate as follows:
 4           1.     By previous order, this matter was set for sentencing on April 20, 2021.
 5           2.     By this stipulation, defendant now moves to continue the sentencing until June
 6    21, 2021.
 7           3.     The parties agree and stipulate, and request that the Court find the following:
 8                  a)      The government does not object to the continuance.
 9                  b)      In addition to the public health concerns cited by General Orders 611 and
10           presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly
11           apt in this case because:
12                          (i) The defendant wishes to withdraw his plea and additional time is
13                          needed for briefing.
14           IT IS SO STIPULATED.
15                                                 Respectfully submitted,
16     DATED:      February 10, 2021      By: /s/ Justin J. Gilio
17                                            JUSTIN J. GILIO
                                              Assistant United States Attorney
18
19
20     DATED:      February 10, 2021      By: /s/ Anthony P. Capozzi
                                              ANTHONY P. CAPOZZI
21                                            Attorney for Defendant MANUEL BARRERA
22
23
24
25
26
27
28

                                                      2
                               STIPULATION AND ORDER TO CONTINUE SENTENCING
                                     CASE NO.: 1:19-CR-00143-DAD-BAM
     Case 1:19-cr-00143-DAD-BAM Document 205 Filed 02/11/21 Page 3 of 3

 1                                               ORDER
 2           IT IS SO ORDERED that the Sentencing Hearing is continued from April 20, 2021, to
 3    June 21, 2021, at 10:00 a.m. before District Judge Dale A. Drozd.
 4
      IT IS SO ORDERED.
 5
 6       Dated:    February 10, 2021
                                                       UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
                               STIPULATION AND ORDER TO CONTINUE SENTENCING
                                     CASE NO.: 1:19-CR-00143-DAD-BAM
